Benjamin Brenner, J.
Application for a rule 151 preference (Rules Civ. Prac.) in this malpractice action, based upon a claim of destitution. Plaintiff has satisfactorily established that she is presently impoverished and that in the interest of justice a rule 151 preference is warranted.
Despite defendants’ objection that there is no medical proof substantiating the causal relationship between the claimed malpractice and the injuries, there is a medical affidavit which confirms plaintiff’s claim that she was injured at the operative site after undergoing her operation. Moreover, under article III of the Special Readiness Rule for preferences there is no need for a medical affidavit of causal relationship in a malpractice suit, as there is no requirement for the exchange of medical reports in a malpractice action under article II.
The motions are granted and the Clerk is directed to add this cause to the Ready Day Calendar of September 19, 1962.